Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The disclosure is objected to because of the following informalities:
In the specification when referring to some figures the applicant uses references to colored arrows to detail features in the figure (such as in paragraph 108). However, the drawings are in black and white. This should be remedied. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11, refers to “the SC-OCT ratio and the SC- OCT difference” but those concepts are not claimed in the claims it depends on (1, 5, & 10) but are instead claimed in Claim 8. Thus, the scope is confused because there’s no proper antecedent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 12, 16, 35, & 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wax et al (PGPub 2015/0285685) (Wax).
Regarding Claims 1 & 64, Wax discloses a Spectroscopic OCT (Fig. 1A) method and system, comprising: 
performing optical coherence tomography (OCT) scanning on the target with one or more beams of source light (100), the one or more beams of source light comprising a plurality of wavelengths. A tungsten lamp is a broadband source; 
wherein performing OCT scanning comprises: providing the source light to a reference optical path (105) and to a sample optical path (107), wherein providing the 108) with the source light (Paragraphs 135 & 136); and
recording interference data corresponding to an interaction of a light from the reference optical path and a light from the sample optical path (Paragraphs 136 & 139); 
processing the interference data; and identifying blood or one or more blood-features in the target based on an optical attenuation of light in or associated with the sample optical path by the blood or the one or more blood-features (Paragraph 169).
Regarding Claim 2, Wax discloses the aforementioned. Further, Wax discloses hemoglobin, red blood cells, or any combination thereof; and the method further comprising differentiating the blood or the one or more blood-features from one or more non-blood-features in the target (Paragraph 169).
Regarding Claim 5, Wax discloses the aforementioned. Further, Wax discloses determining at least a first Fourier transform and a second Fourier transform from the interference data; wherein the first Fourier transform corresponds to a first sampling window (504) and the second Fourier transform corresponds to a second sampling window (506); and determining at least one spectral contrast OCT (SC-OCT) characteristic based on the at least the first Fourier transform and the second Fourier transform (Paragraph 164).
Regarding Claim 10, Wax discloses the aforementioned. Further, Wax discloses generating a spectral contrast OCT (SC-OCT) image of the target using the SC-OCT characteristic (Paragraph 166). The result of the technique as disclosed yields OCT images thus meeting the limitation. 
Claim 12, Wax discloses the aforementioned. Further, Wax discloses differentiating the blood or the one or more blood-features from the one or more non-blood-features in the target using the SC-OCT image (Paragraph 169).
Regarding Claim 16, Wax discloses the aforementioned. Further, Wax discloses performing a depth integration using the SC-OCT characteristic and generating a depth- integrated SC-OCT (DI-SC-OCT) image (Paragraph 302).
Regarding Claim 35, Wax discloses the aforementioned. Further, Wax discloses wherein performing OCT scanning comprises performing a plurality of OCT scans (a plurality of A-scans) on a plurality of locations of the target (Paragraphs 164 & 165, Fig. 5B); and 
wherein each scan (an A-scan) of the plurality of A-scans comprises illuminating a location of the plurality of scanned locations of the target via the sample optical path. This is how A-Scans are performed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14, 18, 22, 32, 36, 52, 56, & 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Web.
Regarding Claim 14, Wax discloses the aforementioned but fails to explicitly disclose determining an inverse of at the least one of the first Fourier transform and the second Fourier transform; and the method further comprising generating an image based on the inverse of the at least one of the first Fourier transform and the second Fourier transform;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with determining an inverse of at the least one of the first Fourier transform and the second Fourier transform; and the method further comprising 
Regarding Claim 18, Wax discloses the aforementioned but fails to explicitly disclose determining an inverse of at the least one of the first Fourier transform and the second Fourier transform, and further comprising acquiring full-spectrum OCT data of the target and generating one or more [[here]]three-dimensional (3D) images of the target using at least two of the inverse of the at least one of the first Fourier transform and the second Fourier transform, the SC-OCT characteristic, and a full-spectrum OCT data;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with determining an inverse of at the least one of the first Fourier transform and the second Fourier transform, and further comprising acquiring full-spectrum OCT data of the target and generating one or more three-dimensional (3D) images of the target using at least two of the inverse of the at least one of the first Fourier transform and the second Fourier transform, the SC-OCT characteristic, and a full-spectrum OCT data because taking of the inverse Fourier transform of data previously Fourier transformed into frequency is a common technique for reconstructing 
Regarding Claim 22, Wax discloses the aforementioned. Further, Web discloses  wherein determining the first Fourier transform comprises determining a first window function (504) and the first Fourier transform corresponds to the first window function; and wherein determining the second Fourier transform comprises determining a second window function (506) and the second Fourier transform corresponds to the second window function; wherein the first window function corresponds to a first wavelength range and the second window function corresponds to a second wavelength range (Paragraph 164, narrower and wider windows);
Was fails to explicitly disclose wherein the first wavelength range and the second wavelength range are substantially in the visible light range of the electromagnetic spectrum;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with wherein the first wavelength range and the second wavelength range are substantially in the visible light range of the electromagnetic spectrum because wavelength ranges are chosen based upon the sample and analyte sought and would depend on the needs of the analysis. 

Regarding Claim 32, Wax discloses the aforementioned but fails to explicitly disclose differentiating the blood or the one or more blood-features from one or more non-blood-features in the target based on a difference in a slope of the optical attenuation with respect to wavelength corresponding to the blood or the one or more blood-features from a slope of optical attenuation with respect to wavelength corresponding to the one or more non-blood-features between a center of the first wavelength range and a center of the second wavelength range;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with differentiating the blood or the one or more blood-features from one or more non-blood-features in the target based on a difference in a slope of the optical attenuation with respect to wavelength corresponding to the blood or the one or more blood-features from a slope of optical attenuation with respect to wavelength corresponding to the one or more non-blood-features between a center of the first wavelength range and a center of the second wavelength range because this is common sense, each material will attenuate the light at a rate unique to the properties of the material and would be common sense to use this comparison to differentiate the blood from non-blood materials. 
Claim 36, Wax discloses the aforementioned but fails to explicitly disclose wherein each location of the plurality of scanned locations substantially corresponds to only a single A-scan;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with wherein each location of the plurality of scanned locations substantially corresponds to only a single A-scan because using one A-scan per section of sample being scanned is common sense and would be done to efficiently scan the sample without much data overlap and time wasted. 
Regarding Claim 52, Wax discloses the aforementioned but in regard to the disclosed embodiment Wax fails to explicitly disclose wherein the OCT scanning is performed using a flexible probe, and wherein at least a portion of each of the reference optical path and the sample optical path is within the flexible probe;
However, Wax does disclose using an endoscope (Paragraph 193) with another embodiment. An endoscope meets the limitation; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with wherein the OCT scanning is performed using a flexible probe, and wherein at least a portion of each of the reference optical path and the sample optical path is within the flexible probe because endoscopes provide advantages as being able to inspect areas of the body that are not easily reached or scanned.
Claim 56, Wax discloses the aforementioned but in regard to the disclosed embodiment Wax fails to explicitly disclose determining a concentration of a molecular marker in a bodily fluid in the imaged target, quantifying a flow of a bodily fluid in the imaged target, performing angiography of the target, and/or performing endoscopy;
However, Wax does disclose using an endoscope (Paragraph 193) with another embodiment. Thus, the performing endoscopy part of the limitation is met; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with wherein the OCT scanning is performed using a flexible probe, and wherein at least a portion of each of the reference optical path and the sample optical path is within the flexible probe because endoscopes provide advantages as being able to inspect areas of the body that are not easily reached or scanned. 
Regarding Claim 99, Wax discloses a Spectroscopic OCT (Fig. 1A) method, comprising:
 performing optical coherence tomography (OCT) scanning on the target with one or more beams of source light (100), the one or more beams of source light comprising a plurality of wavelengths; 
wherein performing OCT scanning comprises: providing the source light to a reference optical path (105) and to a sample optical path (107), wherein providing the source light to a sample optical path comprises illuminating the target (108) with the source light (Paragraphs 135 & 136); and 
Paragraphs 136 & 139); 
processing the interference data (Paragraph 164), the step of processing comprising: determining at least a first short time Fourier transform (STFT) corresponding to a first wavelength range (Paragraphs 136 & 139);
Wax fails to explicitly disclose a first short time Fourier transform (STFT) corresponding to a first wavelength range comprising of wavelengths selected from the range of 520 to 580 nm; and generating an image of the target using an inverse of the first STFT;
However, the examiner takes official notice that both of these limitations would be obvious to one of ordinary skill in the art;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Web with a first short time Fourier transform (STFT) corresponding to a first wavelength range comprising of wavelengths selected from the range of 520 to 580 nm; and generating an image of the target using an inverse of the first STFT because wavelength ranges are chosen based upon the sample and analyte sought and would depend on the needs of the analysis and because taking of the inverse Fourier transform of data previously Fourier transformed into frequency is a common technique for reconstructing an image from such data in OCT which would be desirable since one can now display the modified and analyzed data in the form of an image of the object that the user can see and analyze.


Allowable Subject Matter
s 8, 9, 11, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 8 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the at least one SC-OCT characteristic is at least one of a spectral contrast OCT (SC-OCT) ratio of the second Fourier transform to the first Fourier transform and a spectral contrast OCT (SC-OCT) difference between the second Fourier transform and the first Fourier transform, in combination with the rest of the limitations of the claim. 
	Claims 9 & 11 are allowable based upon their dependency. 
As to Claim 17 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the SC-OCT image comprises a plurality of pixels and wherein performing depth integration comprises integrating data corresponding to each of the plurality of pixels along a depth and multiplying by data corresponding to the inverse of the at least one of the first Fourier transform and the second Fourier transform, in combination with the rest of the limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
March 15, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886